Citation Nr: 0304460	
Decision Date: 03/12/03    Archive Date: 03/24/03

DOCKET NO.  01-02 435A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a separate 10 percent rating under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5259 for service-connected left knee 
disability.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from July 1984 until April 
1986.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a May 2002 
decision of the Los Angeles, California Regional Office (RO) 
which denied a separate 10 percent evaluation under 
Diagnostic Code 5259 for the service-connected left knee 
disorder.  

The appellant was afforded a personal hearing in September 
2002 before a Member of the Board sitting at Los Angeles, 
California; the transcript of which is of record.  Submitted 
at the hearing was a copy of medical authority pertinent to 
knee anatomy which was not accompanied with a signed waiver 
of RO jurisdiction of the letter which permits the Board to 
consider the information in the first instance.  The Board 
points out, however, that effective February 22, 2002, the 
governing regulation, 38 C.F.R. § 20.1304 (2002), no longer 
requires a written waiver of RO jurisdiction for the Board to 
consider such evidence in the first instance (see 67 Fed. 
Reg. 3099-3016 (January 23, 2002)).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  A separate 10 percent rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5259 for service-connected left knee 
disability would constitute pyramiding.




CONCLUSION OF LAW

A separate 10 percent rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5259 for service-connected left knee 
disability is not assignable by law. 38 C.F.R. § 4.114 
(2002); Sabonis v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matters; Duty to Assist

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
Supp. 2002).  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2002); 66 
Fed. Reg. 45,620 (Aug. 29, 2001 (codified as amended at 
38 C.F.R. § 3.102 (2002).  They also include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West Supp. 2002); 66 Fed. Reg. 45,620 (Aug. 29, 2002) 
(codified at 38 C.F.R. § 3.159(b) (2002)).  In addition, they 
define the obligation of VA with respect to its duty to 
assist the claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A (West Supp 2002); 66 Fed. Reg. 45,620 (Aug. 29, 2002) 
(codified at 38 C.F.R. § 3.159(c) (2002)).

For the reasons explained in more detail, below, the Board 
finds that the passage of the VCAA and implementing 
regulations does not prevent the Board from rendering a 
decision on the issue on appeal, and that all notification 
and development action needed to render a fair decision on 
this claim has been accomplished.  

Pertinent Law and Regulations

Under the applicable laws and regulations, disability 
evaluations are determined by applying the criteria set forth 
in the VA's Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4 (2002).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects the ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2002) Separate 
diagnostic codes identify the evaluations to be assigned to 
the various disabilities.

The Board observes that historically, the RO has rated the 
veteran's left knee disability under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257, which provides that slight impairment 
of either knee, including recurrent subluxation or lateral 
instability warrants a 10 percent evaluation.  A 20 percent 
evaluation requires moderate impairment.  A 30 percent 
evaluation requires severe impairment.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257. 

Applicable regulations also provide that symptoms due to the 
removal of the semilunar cartilage of either knee warrant a 
10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5259.

As well, knee disability may be rated on the basis of 
limitation of motion under 38 C.F.R. § 4.71a, Diagnostic Code 
5260 or Diagnostic Code 5261.  The Rating Schedule provides 
that flexion of the leg limited to 60 degrees warrants a 
noncompensable rating; flexion limited to 45 degrees warrants 
a 10 percent rating; flexion limited to 30 degrees warrants a 
20 percent rating; and flexion limited to 15 degrees warrants 
a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260 
(2002).  

Extension limited to 5 degrees warrants a noncompensable 
rating; extension limited to 10 degrees warrants a 10 percent 
rating; extension limited to 15 degrees warrants a 20 percent 
rating; and extension limited to 20 degrees warrants a 30 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261 
(2002).  

Factual Background 

Service connection for post operative anterior cruciate 
ligament deficient left knee was established by rating action 
dated in August 1986 and a 10 percent rating was assigned 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5257.  The veteran applied for a higher rating in this regard 
in January 1999. 

Private clinical records dating from November 1995 reflect 
that the veteran was seen for complaints of worsening pain 
and swelling, effusion, giving way and buckling.  An X-ray of 
the left knee was obtained showing moderate degenerative 
changes.  In December 1995, it was advised that the appellant 
would benefit from arthroscopy and possible meniscectomy as 
well as evaluation of the anterior cruciate ligament.  The 
veteran underwent arthroscopy with medial meniscectomy of the 
left knee in January 1996 for diagnoses of torn medial 
meniscus, anterior cruciate ligament and degenerative 
arthritis, left knee.

A claim for an increased rating for left knee disability was 
received in January 1999.  By rating action dated in 
September 1999, a separate rating was established for 
degenerative joint disease of the left knee, rated 10 percent 
disabling from January 27, 1999.

The veteran was afforded a personal hearing at the RO in 
March 2000 where he attested to more severe disability 
affecting the left knee.  Pursuant to hearing officer 
determination dated in March 2000, the 10 percent rating for 
post operative residuals of left knee injury was increased to 
30 percent, effective from the date of the claim received on 
January 21, 1999.  

The appellant presented testimony upon personal hearing on 
appeal in September 2002 to the effect that he should be 
assigned a separate 10 percent rating under Diagnostic Code 
5259 for removal of the semilunar cartilage because that 
particular anatomical function does not encompass either 
limitation of motion or arthritis of the knee.

Legal Analysis

In determining the proper rating to be assigned a given 
service-connected disorder, the Board may only consider those 
factors which are included in the rating criteria provided by 
regulations for rating that disability.  To do otherwise 
would be error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204 (1994); Pernorio v. Derwinski, 2 Vet. App. 625 
(1992).  However, the assignment of a particular diagnostic 
code is completely dependent on the facts of a particular 
case.  Butts v. Brown, 5 Vet. App. 532 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  See 
Tedeschi v. Brown, 7 Vet. App. 411 (1995).  

The Court of Appeals for Veterans Claims (Court) has 
acknowledged that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different diagnostic codes.  The critical 
element in permitting the assignment of several ratings under 
various diagnostic codes is that none of the symptomatology 
for any one of the conditions is duplicative or overlaps the 
symptoms of the other disorder.  See Esteban v. Brown, 6 Vet. 
App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  
Evaluation of the same disability or the same manifestations 
under various diagnoses constitutes pyramiding, which is 
prohibited under the provisions of 38 C.F.R. § 4.14 (2002).  
The Court has held that a claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993). 

In the instant case, the Board has considered the veteran's 
contentions that different physiologic aspects affecting 
different functions of his service-connected left knee 
disorder should be awarded separate evaluations, specifically 
a 10 percent rating for removal of the semilunar cartilage 
under 38 C.F.R. § 4.71a, Diagnostic Code 5259.  However, it 
is pointed out that the symptoms relating to the medial 
meniscectomy performed in January 1996 are already considered 
part of the basis for the current 30 percent rating assigned 
for left knee disability under the broader provisions of 
Diagnostic Code 5257.  It should be noted that under Code 
5257, the criteria are based on slight, moderate or severe 
impairment.  Although recurrent subluxation or lateral 
instability are referenced, there is no indication that this 
is the only type of impairment to be considered.  Certainly, 
removal of cartilage could fall under this broad category.  
Thus, such symptomatology may not form the basis for a higher 
evaluation under 5259 without violating the rule against 
pyramiding.  This is because such symptoms have not been 
determined to be distinct from those which have already been 
considered in assigning the 30 percent disability rating 
under DC 5257.  Although the veteran may be evaluated in the 
alternative under Diagnostic Codes 5259, 5261, or 5262, etc, 
in conjunction with 38 C.F.R. §§ 4.40, 4.45, 4.59, he may not 
be evaluated separately under those diagnostic codes in 
addition to Diagnostic Code 5257, as this would result in 
overlapping criteria which would definitively violate the 
rule against pyramiding.  

The Board acknowledges that although VA Office of General 
Counsel has promulgated an opinion that rating arthritis and 
instability of the knee separately under Diagnostic Codes 
5003 and 5257 does not constitute pyramiding (See VAOPGCPREC 
23-97 (July 1, 1997)), this ruling does not similarly extend 
to or encompass Diagnostic Code 5259.  The Board reiterates 
in this instance that the veteran is already in receipt of a 
separate 10 percent rating for arthritis under the foregoing 
provisions.  

The Board thus concludes that the law is dispositive in this 
case that the veteran may not be assigned a separate rating 
under 38 C.F.R. § 4.71a, Diagnostic Code 5259 for service-
connected left knee symptomatology.  The appeal is thus 
considered without legal merit and must be denied.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

A separate 10 percent rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5259 for service-connected left knee 
disability is denied.



	                        
____________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

